       Case 2:20-cv-00195-SMJ     ECF No. 13   filed 10/26/20   PageID.80 Page 1 of 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Oct 26, 2020
1
                                                                       SEAN F. MCAVOY, CLERK



2

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     DIVERSIFIED TECHNOLOGY                    No. 2:20-cv-00195-SMJ
5    HOLDINGS INC, a Nevada
     corporation,
6                                              ORDER DISMISSING CASE
                              Plaintiff,
7
                 v.
8
     MINERLOGIC LLC, a Washington
9    limited liability company; LOGIX LLC,
     a Washington limited liability company;
10   DOES 1 through X, inclusive; and ROE
     CORPORATIONS 1 through X,
11   inclusive,

12                            Defendants.

13
           On October 26, 2020, the parties filed a Stipulated Motion to Dismiss with
14
     Prejudice. ECF No. 12. Consistent with the parties’ agreement and Federal Rule of
15
     Civil Procedure 41(a), IT IS HEREBY ORDERED:
16
           1.    The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.
17
                 12, is GRANTED.
18
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
19
                 bear their own costs and attorney fees.
20
           3.    All pending motions are DENIED AS MOOT.


     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00195-SMJ         ECF No. 13   filed 10/26/20   PageID.81 Page 2 of 2




1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 26th day of October 2020.

6
                        ______________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
